Citation Nr: 1804544	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  His awards include the Combat Infantryman Badge, the Army Commendation Medal, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his current bilateral hearing loss was caused by his combat service as an Infantry Indirect Fire Crewman and the repeated firing of mortars without hearing protection.  See also DD Form 214 (awards include Expert Gunner Badge with Mortar Bar).  The Veteran further contends his hearing loss is related to the explosion of an enemy landmine after the Veteran accidentally struck it with a hatchet.  The Veteran received the Purple Heart due to the injuries sustained from that explosion, which included shrapnel wounds to his face and eyes.  

The Veteran was afforded a VA examination in September 2012.  In an audiology note completed the same day, the examining VA audiologist noted the Veteran's report that his hearing loss began in 1970, the Veteran's combat duty in Vietnam, and his reports of excessive noise exposure to mortars and explosives.  In the VA examination report, the VA audiologist opined the Veteran's hearing loss is not at least as likely as not caused by or a result of excessive military noise exposure because the Veteran's hearing examinations upon induction and separation from service were normal with no significant threshold shifts.  The examiner stated that once the Veteran was no longer exposed to the source of excessive noise his hearing loss would not continue to decline.

However, the September 2012 VA examiner did not address the competent lay statements by the Veteran and his wife that the Veteran has experienced progressively worsening hearing loss since his active duty service.  The evidence of record indicates the Veteran and his wife were married prior to his service.  In a June 2012 statement, the Veteran's wife reported he did not have hearing problems before service, but the Veteran told her when he got home from service that he had lost most of his hearing in his left ear because of the mortar fire.  She reported the Veteran's condition only got worse with time.

Further, the VA examiner did not address the landmine explosion near the Veteran's head.  Accordingly, on remand the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from November 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hearing loss disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should observe the 1969 induction examination report, and the 1971 medical board examination report.  

The examiner should specifically address the Veteran's contentions that his hearing loss began during service due to repeated firing of mortars without hearing protection during combat, and/or due to the explosion of an enemy landmine after being struck by the Veteran with a hatchet, resulting in shrapnel injuries to his face and eyes.

The examiner should also specifically address the contentions by the Veteran and his wife that he didn't have hearing problems prior to service, that he experienced hearing loss upon his separation from service, and that the condition progressively worsened since service.

The complete rationale for all opinions should be set forth.
3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

